DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 07/14/2020. Claims 1-15 are pending for examination.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (High-Accuracy Positioning Using Phase Difference of Electrode Array for Two-Dimensional Communication Sensor Network (2DCSN) in view of Lavery (US 2015/0111597).


Regarding claim 1: Oota disclose a system for locating an object on a surface waveguide (abstract; paragraph I) comprising:
at least two receivers with known positions, associated with said surface (Fig. 2, paragraph III);
the object being associated with a signal emitter and the at least two receivers configured to determine the position of the object from signals received from the signal emitters through one or more waveguides embedded in the surface waveguide (Fig. 1, Fig. 2, Fig. 3, paragraph III).
The difference between Oota and the claimed invention is the direction of the signal used for positioning is opposite (the object is the emitter and at least two receiver receive the signal from the emitter to determine positioning). However, this is simply a rearrange of parts since Oota teach that the target device in Oota supports both direction (paragraph II: the coupler antenna by which the EM wave is extracted from or inserted into the 2D sheets.) Furthermore, in analogous art regarding positioning systems Lavery disclose a positioning system wherein at least two emitter with known positions determine positing of an object (Fig. 3, ¶0030). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the teachings of Oota by having two emitters and determine positioning of the object being associated with a receiver configured to determine the position of the object from signals received from the signal emitters through one or more waveguides embedded in the surface waveguide since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2: The combination of Oota and Lavery disclose the system of claim 1, wherein the receiver comprises a surface coupling device configured to receive the  electromagnetic signal emitted by the signal emitters (Oota: Paragraph II).

Regarding claim 3: The combination of Oota and Lavery disclose the system of claim 1, wherein the position of the receiver is determined by one or more of multilateration and/or trilateration and/or triangulation and/or received signal strength indication and/or fingerprinting and/or angle of arrival and/or time of flight (Oota: Paragraph III).

Regarding claim 5: The combination of Oota and Lavery disclose the system of claim 1, further comprising a clock accessible to the receiver and at least one signal emitter (Oota: paragraph III: clock implicit within the system as formula 1 shown a time factor and paragraph IV where the system needs synchronization).

Regarding claim 6: The combination of Oota and Lavery disclose the system of claim 1, wherein the surface waveguide is placed on a support surface, said support surface being one or more of a ground floor, a sidewalk, a street, a transportation platform, a road lane, a bus lane or an airport landing lane. (Oota: paragraph I: room-sized communications)

Regarding claim 7: The combination of Oota and Lavery disclose the system of claim 1, further comprising one or more electromagnetic signals or electromagnetic wave absorbers. (Oota: paragraph IV)

Regarding claim 8: The combination of Oota and Lavery disclose the system of claim 1, wherein at least one signal emitter is unidirectional. (Oota: paragraph III)

Regarding claim 10: The combination of Oota and Lavery disclose the system of claim 1, wherein the surface coupling device uses contactless coupling. (Oota: paragraph I, II)

Regarding claim 11: The combination of Oota and Lavery disclose the system of claim 1, wherein the surface coupling device is embedded in or associated with an object. (Oota: Figure 2: “target device”)

Regarding claim 12: The combination of Oota and Lavery disclose the system of claim 1, further comprising or being associated to a processing unit configured to determine the location of the object, possibly over time. (Oota: paragraph III)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oota et al. (High-Accuracy Positioning Using Phase Difference of Electrode Array for Two-Dimensional Communication Sensor Network (2DCSN) in view of Lavery (US 2015/0111597) and further in view of O’Mahony et al. (US 2016/0282442).

Regarding claim 4: The combination of Oota and Lavery disclose the system of claim 1, but does not explicitly disclose wherein the receiver is associated with a GNSS receiver, wherein the receiver is further configured to encode and/or to emit the geolocation determined by the GNSS receiver via electromagnetic signal through the surface waveguide.
(¶0022 and ¶0032)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the receiver is associated with a GNSS receiver, wherein the receiver is further configured to encode and/or to emit the geolocation determined by the GNSS receiver via electromagnetic signal through the surface waveguide, as disclose by O’Mahony, to the system of the combination of Oota and Lavery. The motivation is to increase accuracy. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oota et al. (High-Accuracy Positioning Using Phase Difference of Electrode Array for Two-Dimensional Communication Sensor Network (2DCSN) in view of Lavery (US 2015/0111597) and further in view of Wildhaer (US 2021/0283513).

Regarding claim 9: The combination of Oota and Lavery disclose the system of claim 1, but does not explicitly disclose wherein at least one signal emitter is a smartphone configured to communicate its respective position. However, smartphone as an emitter to communicate its respective position is a well-known option as evidence by Wildhaber where it teaches wherein at least one signal emitter is a smartphone configured to communicate its respective position (¶0068).
.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oota et al. (High-Accuracy Positioning Using Phase Difference of Electrode Array for Two-Dimensional Communication Sensor Network (2DCSN) in view of Lavery (US 2015/0111597) and further in view of Vyssotski et al. (US 2017/0248696).

	Regarding claim 13: The combination of Oota and Lavery disclose the system of claim 1, but does not explicitly disclose wherein the frequency of the emitted signal is selected amongst a range of predefined frequencies associated with the object to be detected.
In analogous art regarding positioning systems, Vyssotski disclose wherein the frequency of the emitted signal is selected amongst a range of predefined frequencies associated with the object to be detected (¶0045: different emitter will have different frequencies and the receiver (software define radios) is capable of receiving signal from different transmitters (and hence predefined frequencies associated with the object to be detected.)).


Regarding claim 14: The combination of Oota and Lavery disclose the system of claim 1, but does not explicitly disclose wherein the frequency of the emitted signal is variable over time.
In analogous art regarding positioning systems, Vyssotski disclose wherein the frequency of the emitted signal is variable over time. (Fig. 8, ¶0123: Notice how the frequency is variable over time)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of disclose wherein the frequency of the emitted signal is variable over time, as disclose by Vyssotski, to the system of the combination of Oota and Lavery. The motivation is to be able to track multiple object with multiple frequencies at any given time, hence making the system more capable and flexible.

Regarding claim 15: The combination of Oota and Lavery disclose the system of claim 1, but does not explicitly disclose wherein the emitted signal comprises a plurality of signals of different frequencies.
In analogous art regarding positioning systems, Vyssotski disclose wherein the emitted signal comprises a plurality of signals of different frequencies (¶0045).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the wherein the emitted signal comprises a plurality of signals of different frequencies, as disclose by Vyssotski, to the system of the combination of Oota and Lavery. The motivation is to be able to track multiple object with multiple frequencies, hence making the system more capable and flexible.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689